ROSS, Circuit Judge,
concurring.
I concur reluctantly in the result reached by the majority opinion. I have grave doubts that the grievances in question are arbitrable and if they are not, this would be a valid defense to the production of the documents requested solely for the purpose of determining whether to arbitrate. However, because the contract does not specifically deny the right to arbitrate grievances of this nature and because of the rebuttable presumption of arbitrability in § 301 type cases, United Steelworkers v. General Steel Industries, Inc., 499 F.2d 215, 219 (8th Cir. 1974), I believe the arbitrator must make the initial decision in this case as to arbitrability. This result, although somewhat unfair, was dictated by the Supreme Court in NLRB v. Acme Industrial Co., 385 U.S. 432, 436-39, 87 S.Ct. 565, 17 L.Ed.2d 495 (1967), where the Court upheld the Union’s statutory right to discovery prior to arbitration. If the arbitrator decides that the grievances are not arbitrable, I assume that the Company will then be free to resume its position that information of the type requested need not be made available to the Union in future grievance cases.